Citation Nr: 0704261	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  95-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a chronic left 
shoulder disorder, to include degenerative joint disease 
(DJD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
March 1959.  He also had military service with the Army 
Reserve from May 1976 to May 1979 and from February 1980 to 
February 1986.  Periods of active duty for training are 
identified as from June 14, 1981 to June 27, 1981 and from 
July 31, 1983 to August 13, 1983.

The current appeal to the Board of Veterans' Appeals (Board) 
stems from an August 1993 rating decision of the Newark, New 
Jersey, Regional Office (RO) that denied, in pertinent part, 
service connection for a disorder of the lumbar spine to 
include degenerative disc disease, a left shoulder disorder 
to include degenerative joint disease, hypertension, hearing 
loss, and tinnitus.  A notice of disagreement was submitted 
in August 1993; the statement of the case (SOC) was issued in 
September 1993; and the substantive appeal was submitted 
shortly thereafter.  

In June 1995, the veteran was afforded a personal hearing 
before a RO hearing officer.  In February 2004, the veteran 
was afforded a personal hearing at the Board, in Washington, 
DC, before a Veterans Law Judge (VLJ), who is a signatory of 
this decision.  In September 2006, he was afforded another 
personal hearing, this time at the RO, before an acting VLJ, 
also a signatory of this decision.  Transcripts of all 
hearings are of record.  

In July 2004, the appeal was REMANDED to the RO for 
additional evidentiary development.  Remand was accomplished 
via the Appeals Management Center (AMC), in Washington, DC.  
While the case was on remand, the RO issued a decision in 
January 2006 that granted service connection for 
hypertension.  Hence, the issue of service connection for 
hypertension is no longer before the Board on appeal.  The RO 
continued its denial of service connection for all other 
issues certified for appeal.  The case has been returned to 
the Board for continuation of appellate review.  

Upon a review of the record, the Board discerned that the 
claimant, by correspondence received in May 1964, had 
communicated his implicit disagreement with the RO's June 
1963 rating action denying service connection for residuals 
of a head injury.  Accordingly, the Board's July 2004 remand 
directed the RO to issue a statement of the case (SOC) 
addressing the issue of service connection for residuals of a 
head injury.  The RO issued an SOC on January 12, 2006 that 
included information advising the veteran, as herein 
pertinent, that he had 60 days from the date of the letter to 
file an appeal.  A timely appeal was not forthcoming.  


FINDINGS OF FACT

1.  It is at least as likely as not that a chronic low back 
disorder is attributable to the veteran's period of duty in 
the Army Reserve.  

2.  It is at least as likely as not that a chronic left 
shoulder disorder, including DJD, is attributable to the 
veteran's period of duty in the Army Reserve.

3.  Bilateral hearing loss was not present during the 
veteran's period of active duty nor demonstrated to a 
compensable degree within first postservice year.  

4.  Right ear hearing loss preexisted the veteran's entrance 
onto reserve duty and did not undergo a permanent increase in 
severity during that interval of military service.  

5.  The veteran does not have hearing loss disability 
involving the left ear.  

5.  Tinnitus is not attributable to any period of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was incurred during military 
reserve duty.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A chronic left shoulder disorder, including DJD, was 
incurred during military reserve duty.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Right ear hearing loss was not incurred in or aggravated 
by any period of the veteran's military service nor may 
service incurrence of right ear hearing loss be presumed.  
U.S.C.A. §§ 101(24), 106, 1101, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2006).

4.  Left ear hearing loss was not incurred in or aggravated 
by any period of the veteran's military service nor may 
service incurrence of left ear hearing loss be presumed.  
U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Tinnitus was not incurred in or aggravated by any period 
of the veteran's military service.  U.S.C.A. §§ 101(24), 106, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of July 2004 and May 
2006 letters from the RO to the appellant that were issued in 
connection with the RO decisions regarding the veteran's 
service connection claims.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit any 
pertinent evidence and/or information in his possession to 
the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was first provided the required VCAA notice by 
letter of July 2004, which obviously was sent after the RO's 
initial August 1993 decision denying service connection for 
the disabilities listed on the title page of this decision.  
But that initial decision occurred prior to the VCAA becoming 
law (which did not happen until, in November 2000).  It 
therefore stands to reason that the RO did not have any 
obligation to provide VCAA notice when initially adjudicating 
these claims because the law had yet taken effect.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
As well, medical records and copies of disability decisions 
by the Social Security Administration have been associated 
with the clams file.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  In addition, medical records have been obtained 
from non-VA medical sources.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

Low Back Disorder and Left Shoulder Disorder, to include DJD

The veteran contends that he developed chronic low back and 
left shoulder disorders while performing reserve duty as a 
cook with an artillery unit.  He maintains that he injured 
his low back and left shoulder in the course of loading and 
unloading heavy field stoves and other heavy kitchen 
equipment.  


Service medical records pertaining to the veteran's period of 
active duty are negative for pertinent complaints, findings 
or treatment.  At the physical examination in March 1959 for 
separation from active duty, the spine and musculoskeletal 
system were evaluated as normal.  Service medical records 
pertaining to his period of Army Reserve duty are negative 
for any indications of low back or left shoulder defects or 
injuries.  

In a statement dated in September 1997, Herman Johnson 
advised that he and the veteran had served together in the 
same field artillery unit, on reserve duty, from 1982 to 
1986.  He stated that the veteran had been separated from 
military service in 1986.  He added that the veteran had 
chosen not to reenlist because he found it extremely 
difficult to perform his duties as a cook, for the unit, as 
he was complaining of severe back pain.  In a subsequent 
statement dated in September 2006, he added that the veteran, 
during annual training in 1986, complained of having injured 
his back while loading the mess section vehicle for its 
return to the reserve center.  

Reports were received from non-VA medical sources relating to 
evaluation and treatment of disorders involving the veteran's 
low back and left shoulder.  An October 1988 report from Jean 
Messihi, M.D., relates the veteran's history of having hurt 
his back at an unspecified time in the past, during civilian 
life, while working as a cook at a school.  He went on to 
note that his back had started to hurt again while he was in 
the Army Reserve and pointed out that continued back pain 
prompted his leaving the Army Reserve in 1986.  According to 
an October 1988 report from Anthony F. Tramontana, M.D., x-
ray examination of the veteran's lumbosacral spine showed no 
evidence of fracture.  Mild degenerative changes were seen.  

Mark A.P. Filippone, M.D., in a report dated April 10, 1989, 
relates the veteran's complaints of low back pain and left 
shoulder pain.  The claimant referred to having injured his 
low back in 1968, while lifting a case of canned peas, at a 
job in civilian life.  He denied that left shoulder pain was 
associated with any trauma.  He also indicated that he had 
sustained an accidental shotgun blast that resulted in damage 
to various part of the body, including the abdomen.  He 
denied damage to the spine from the shotgun blast.  

In a report dated April 28, 1989, Dr. Filippone provided the 
veteran's history that discomfort involving the left shoulder 
and lumbar region was exacerbated by a work-related episode 
in 1986 when the claimant was working for a hardware company.  
It was stated that an April 1989 bone scan showed 
osteoarthritic changes involving the lumbar region.  

According to a June 1991 statement from Dr. Filippone, the 
veteran related that he had been involved in a motor vehicle 
accident the prior month.  He reportedly felt immediate pain 
in the lumbar area following the automobile collision.  He 
also indicated he had sustained neck trauma.  The impressions 
included multiple trauma from motor vehicle accident in May 
1991.  Another statement from Dr. Filippone, dated in 
September 1992, relates the veteran's history of having been 
involved in another motor vehicle accident in August 1992.  
The veteran reportedly felt low back pain and left shoulder 
pain immediately after the collision; he stated that he had 
banged the left shoulder during the collision.  He remarked 
that he was still experiencing neck and back problems from a 
motor vehicle accident in May 1991 at the time of the 
subsequent August 1992 collision.  

An October 1992 report from Hudson MRI also refers to 
degenerative changes of the veteran's lumbosacral spine.  The 
impression was degenerative disc disease of L4-5 and L5-S1 
with bulging discs.  

A VA examination was performed in April 1993.  Following 
clinical inspection of the left shoulder, the diagnosis was 
that the veteran had crepitance consistent with left shoulder 
degenerative joint disease, though degenerative joint disease 
was not seen on x-ray examination.  A September 1997 
operative report from St. Francis Hospital shows that the 
veteran underwent a left shoulder rotator cuff repair.  

A VA orthopedic examination was performed in July 2005.  The 
veteran dated the onset of low back pain and left shoulder 
pain to frequent heavy lifting, while performing his duties 
as a cook, with his reserve unit.  Clinical findings were 
recorded, as was the report of x-ray examination of the left 
shoulder.  The impressions were left shoulder rotator cuff 
tendonitis; left shoulder probable osteoarthritis; history of 
ligament disruption and status post repair; and lumbar 
degenerative disc disease.  

It was the examiner's opinion that left shoulder pain was at 
least as likely as not caused by frequent lifting of heavy 
objects while the veteran was on reserve duty.  It was also 
as likely as not, according to the examiner, that chronic 
lower back pain was caused by a back injury in 1986 while the 
veteran was on reserve duty.  

The claims file is replete with reports from private sources 
indicating injuries to the veteran's low back both before he 
entered on a period of duty with the Army Reserve, as well 
after he completed reserve duty and returned to civilian 
life.  As well, at least one episode of left shoulder trauma 
reportedly postdated his military service in the Army 
Reserve.  This is significant evidence unfavorable to the 
claim of service connection for chronic disorders of the low 
back and left shoulder.  

Evidence favorable to the veteran's service connection claims 
includes his testimony attesting to repeated heavy lifting, 
in service, accompanied by the experience of pain affecting 
the low back and left shoulder.  The veteran's assertion of 
the onset of chronic low back pain during his period of Army 
Reserve duty finds corroboration in the statements provided 
by a service comrade.  The Board finds the statements and 
testimony to be credible.  See, Lanyo v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).

The VA orthopedic examiner's favorable opinion linking the 
veteran's current low back pain and left shoulder pain to 
heavy lifting, while in the Army Reserve, was reached after 
an examination of the claims file.  Presumably, the examiner 
considered the medical data from private clinicians, cited 
above, that refers to an industrial injury involving the low 
back in civilian life, before the veteran's period of Army 
Reserve service; also, the private clinical data as to low 
back trauma and left shoulder trauma in the motor vehicle 
accidents that postdated his separation from military 
service.  The examiner was nevertheless persuaded that the 
veteran's low back pain and left shoulder pain, and 
implicitly the degenerative conditions underlying the chronic 
pain affecting the low back and left shoulder, could 
reasonably be linked to inservice heavy lifting.  

The Board finds that evidence favorable and unfavorable to 
the veteran's claims is in equipoise, thus invoking the 
benefit-of-the-doubt doctrine.  Resolving benefit of doubt in 
the appellant's favor, service connection is in order for a 
chronic low back disorder and for a chronic left shoulder 
disorder.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



Bilateral Hearing Loss and Tinnitus

The veteran asserts that a bilateral hearing loss and ringing 
in the ears are attributable to noise exposure while he was 
serving in an Army Reserve unit.  He states that he was 
exposed repeatedly to the firing of artillery pieces, while 
he was in charge of several cooks in a field kitchen, in 
support of the artillery unit.  He points out that he was 
unable to wear ear protection because he had to feed large 
numbers of troops and had to have unimpeded hearing to manage 
that task.  

Service medical records pertaining to the veteran's period of 
active duty are negative for pertinent complaints, findings 
or treatment.  At the physical examination in March 1959 for 
separation from active duty, hearing acuity was 15/15 to 
whispered voice testing.  Service medical records covering 
his period of active duty are silent as to complaints of 
ringing in the ears or as to notations of tinnitus.  As well, 
there is no medical evidence that bilateral hearing loss was 
present to a compensable degree within one year of the 
veteran's separation from active duty in March 1959.  

The claimant was examined in August 1976 for entrance onto 
duty with the Army Reserve.  On audiological testing, hearing 
acuity in the left ear was 5 decibels (dB), at the 
frequencies 500 Hertz (Hz), 1000 Hz, 2000 Hz and 4000 Hz.  
Hearing acuity in the right ear was 10 dB at 500 Hz, 45 dB at 
1000 Hz, 55 dB at 2000 Hz and 55 dB at 4000 Hz.  The 
assessment was defective hearing in the right ear.  

Audiological testing was again performed at a reserve duty 
physical examination in February 1980.  Left ear hearing 
acuity varied from 0 dB to 20 dB in the frequency range from 
500 Hz to 6000 Hz.  Hearing acuity in the right ear was as 
follows:  70 dB at 500 Hz, 60 dB at 1000 Hz, 60 dB at 2000 
Hz, 75 dB at 3000 Hz, 60 dB at 4000 Hz and 60 dB at 6000 Hz.  
Again, the assessment was defective hearing in the right ear.  
There is of record no report of an examination for separation 
from the veteran's Army Reserve duty in 1986.  Service 
medical records covering his period of reserve duty are 
silent as to complaints of ringing in the ears or as to 
notations of tinnitus.  

A VA audiological examination was performed in April 1993.  
The veteran related that, in 1964 while in civilian life, he 
had sustained a gunshot wound to several parts of the body, 
including having pellets lodge in the right ear.  He 
indicated that he had developed hearing loss, affecting the 
right ear more than the left ear, following the gunshot 
wound.  He added that his hearing loss had become worse after 
he was in the reserves, from 1977 to 1986, because of noise 
exposure from heavy artillery.  He also referred to having 
experienced periodic tinnitus in the right ear since about 
1979 to 1980.  Following audiological testing, the assessment 
was that the veteran's hearing sensitivity in the left ear 
was within normal limits, while he had profound sensorineural 
hearing loss in the right ear.  Essentially the same 
assessment about the veteran's hearing acuity was reached 
after the veteran was evaluated in April 2004 at the Jersey 
City Medical Center.  

A VA audiological examination was performed in October 2005.  
The examiner stated that the claims file had been reviewed.  
The assessment was hearing in the right ear:  severe to 
profound sensorineural hearing loss, 250-8000 Hz; hearing in 
the left ear:  within normal limits, 250-8000 Hz.  The 
examiner stated that the veteran's hearing loss in the right 
ear was not incurred in the military service or aggravated by 
military duty.  It was also the examiner's opinion that 
tinnitus was not due to or caused by the military experience, 
as clinically significant tinnitus was not reported during 
the claimant's military service.

As to the left ear, the veteran asserts that he has a hearing 
loss that is attributable to military service.  Establishing 
service connection requires a finding of existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of a disability during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In 
this case, there is no objective evidence that the veteran 
now has a left ear hearing loss, let alone a left ear hearing 
loss that can be linked to his military service.  

As to the right ear, there is no dispute that the veteran had 
a hearing loss that predated his entrance onto a period of 
Army Reserve duty.  In fact, a defect of right ear hearing 
acuity was noted at the May 1976 service department entrance 
examination.  Hence, the veteran is not accorded the 
presumption of soundness with respect to right ear hearing 
acuity at his entrance on military duty in the Army Reserve.  
The question, then, is whether or not there was a permanent 
increase in severity of right ear hearing loss during his 
period of service in the reserve unit.  In this regard, the 
Board's accepts as true the veteran's statements and 
testimony about exposure to noise from artillery pieces 
during his military service in the Army Reserve.  

Here, the only evidence favorable to the veteran's claim is 
his unsupported assertion linking right ear hearing loss and 
tinnitus to inservice noise exposure.  There is no indication 
from the record that he has medical training or expertise.  
The appellant is competent to testify that he experienced 
noise exposure and ringing in the ears, while on reserve 
duty, because such an occurrence/phenomenon is capable of lay 
observation.  See, Lanyo, supra.  However, as a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, a VA audiologist 
specifically determined that the veteran's right ear hearing 
loss neither began during a military service with the Army 
Reserve nor underwent a permanent increase in severity during 
that same period of military service.  As well, the VA 
audiologist specifically determined that any current tinnitus 
is not attributable to the veteran's military service.  

For the reasons discussed above, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a chronic low back disorder is 
granted.

Service connection for a chronic left shoulder disorder, to 
include DJD, is granted.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



			
	MARJORIE A. AUER 	RONALD W. SCHOLZ
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                                
Board of Veterans' Appeals



	                         
__________________________________________
	                                            CONSTANCE B. 
TOBIAS
	Veterans Law Judge, 
	Board of Veterans' Appeals








 Department of Veterans Affairs


